Citation Nr: 0605332	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-29 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The Board notes that the veteran was scheduled for a 
videoconference hearing in May 2005.  The record reflects 
that he was properly notified for the hearing but failed to 
appear without explanation.  He has not requested that the 
hearing be rescheduled.  Therefore, his request for such a 
hearing is considered withdrawn.


REMAND

As a preliminary matter, the Board notes that the record does 
not reflect that the RO has complied with the notification 
requirements of 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159 (2005).    

In addition, according to a January 2003 statement submitted 
by the veteran, he and Sergeant K. were traveling in a tanker 
on Highway 1 between Saigon and Longh Binh in November 1969 
when their vehicle ran over a three wheel jitney containing a 
family of three.  The RO never requested that the U.S. Army 
and Joint Services Records Research Center (JSRRC) verify 
this information.  In the Board's opinion, the veteran has 
provided sufficient details of this alleged stressor to 
warrant further development to verify it.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or RO should send the veteran 
a letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notice that the 
veteran may submit "buddy" statements 
in order to help substantiate his alleged 
stressor. 

2.  The AMC or RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the AMC or 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.   

3.  The AMC or RO should contact the 
JSRRC in order to verify the veteran's 
claimed stressor, namely that in November 
1969, on Highway 1 between Saigon and 
Long Binh, the veteran and Sergeant K. 
were riding in a tanker when the vehicle 
struck and ran over a three wheel jitney 
containing a family of three.  

4.  Thereafter, the AMC or RO should 
undertake any other indicated 
development, to include affording the 
veteran an appropriate VA psychiatric 
examination if the veteran's stressor has 
been verified.

5.  Then, the AMC or RO should undertake 
any other indicated development and 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

